DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Korean Inventor [name: 유성곤] (Korea Patent Publication KR101656733B1) hereinafter KR2.
Regarding claim 1, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 below) a carrier A for holding at least one container C, the carrier A comprising: a plurality of panels extending at least partially around an interior of the carrier A, the plurality of panels comprising a front panel 210, a back panel 210, at least one side panel 222, and at least one handle panel 320 extending between the front panel 210 and the back panel 210; and container retaining features 211, 221, 311 for stabilizing the at least one container C in the interior of the carrier A, the container retaining features 211, 221, 311 comprising at least one container retention cut 021/022 formed in an upper portion 300 of at least one of the front panel 210 and the back panel 210.


    PNG
    media_image1.png
    699
    554
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    587
    678
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    502
    608
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    631
    585
    media_image4.png
    Greyscale


Regarding claim 2, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the upper portion 300 of the at least one of the front panel 210 and the back panel 210 is moveable relative to the remainder of the at least one of the front panel 210 and the back panel 210 at the at least one container retention cut 021/022.

Regarding claim 3, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the at least one container retention cut 021/022 forms a notch 023 adjacent a protruding portion 311 of the upper portion 300 of the at least one of the front panel 210 and the back panel 210 when the upper portion 300 of the at least one of the front panel 210 and the back panel 210 is moved relative to the remainder of the at least one of the front panel 210 and the back panel 210 at the at least one container retention cut 021/022.

Regarding claim 5, KR2 (as applied to claim 4 above) teaches all the limitations of the claim.  KR2 further teaches carrier A wherein the at least one container retention cut 021 is a container retention cut 021 formed in an upper portion 300 of the front panel 210, and the container retention features 211, 221, 311 further comprise a container retention cut 022 formed in an upper portion 300 of the back panel 210.

Regarding claim 6, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the container retaining features  211, 221, 311 further comprises a plurality of container retention flaps 211, 221 foldably connected to respective panels of the plurality of panels and extending into the interior of the carrier A.

Regarding claim 7, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the plurality of container retention flaps 211, 221 comprises a container retention flap 211 foldably connected to the front panel 210, a container retention flap 211 foldably connected to the back panel 210, and a container retention flap 221 foldably connected to the at least one side panel 222.

Regarding claim 8, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the container retention flap 221 foldably connected to the at least one side panel 222 is positioned to intersect one of the container retention flap 211 foldably connected to the front panel 210 and the container retention flap 211 foldably connected to the back panel 210.

Regarding claim 9, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the at least one side panel 222 is a first side panel 222 and the plurality of panels further comprises a second side panel 222, the container retention flap 221 foldably connected to the at least one side panel 222 is a container retention flap 221 foldably connected to the first side panel 222, and the plurality of container retention flaps 221, 222 further comprises a container retention flap 221 foldably connected to the second side panel 222.

Regarding claim 10, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the container retention flap 211 foldably connected to the front panel 210 is foldably connected to the container retention flap 221 foldably connected to the first side panel 222.

Regarding claim 11, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein adjacent container retention flaps 211, 221 of the container retention flaps  211, 221 are movable relative to one another.

Regarding claim 12, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the at least one handle panel 320 is foldably connected to one of the front panel 210 and the back panel 210.

Regarding claim 13, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the at least one handle panel 320 is a first handle panel 320 foldably connected to the front panel 210, and the plurality of panels further comprises a second handle panel 320 foldably connected to the back panel 210, the first handle panel 320 is in at least partial face-to-face contact with the second handle panel 320.

Regarding claim 14, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the at least one side panel 222 is a first side panel 222 and the plurality of panels further comprises a second side panel 222, one of the first side panel 222 and the second side panel 222 comprising a securing tab 212 protruding therefrom, the other of the first side panel 222 and the second side panel 222 adjacent a slot 213 configured for at least partially receiving a securing tab 212 of another carrier A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR2.
Regarding claim 4, KR2 (as applied to claim 3 above) teaches all the limitations of the claim.  KR2 further teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) carrier A wherein the notch 023 and the protruding portion 311 of the upper portion 300 of the at least one of the front panel 210 and the back panel 210 are configured for engaging at least one container C in the carrier A.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have defined the location (in the Z direction) the notch 023 and the protruding portion 311 of the upper portion 300 of the at least one of the front panel 210 and the back panel 210 to engage the at least one container C as required by its height.

Claims 15-42 are rejected under 35 U.S.C. 103 as being unpatentable over KR2.
Regarding claim 15, and claim 28, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) a blank 020 for forming a carrier A for holding at least one container C, the blank 020 comprising: a plurality of panels extending for at least partially around an interior of the carrier A formed from the blank 020, the plurality of panels comprising a front panel 210, a back panel 210, at least one side panel 222, and at least one handle panel 320; container retaining features 211, 221, 311 for stabilizing the at least one container C in the interior of the carrier A formed from the blank 020, the container retaining features 211, 221, 311 comprising at least one container retention cut 021/022 formed in an upper portion 300 of at least one of the front panel 210 and the back panel 210.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have formed the carrier A (or its constituents) by folding the plurality of panels defined in its blank 020.

Regarding claim 16, and claim 29, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the upper portion 300 of the at least one of the front panel 210 and the back panel 210 is moveable relative to the remainder of the at least one of the front panel 210 and the back panel 210 at the at least one container retention cut 021/022.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have formed the carrier A (or its constituents) by folding the plurality of panels defined in its blank 020.

Regarding claim 17, and claim 30, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the at least one container retention cut 021/022 forms a notch 023 adjacent a protruding portion 311 of the upper portion 300 of the at least one of the front panel 210 and the back panel 210 when the upper portion 300 of the at least one of the front panel 210 and the back panel 210 is moved relative to the remainder of the at least one of the front panel 210 and the back panel 210 at the at least one container retention cut 021/022.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have formed the carrier A (or its constituents) by folding the plurality of panels defined in its blank 020.

Regarding claim 18, and claim 31, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the notch 023 and the protruding portion 311 of the upper portion 300 of the at least one of the front panel 210 and the back panel 210 are configured for engaging at least one container C in the carrier A formed from the blank 020.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have defined the location (in the Z direction) the notch 023 and the protruding portion 310 of the upper portion 300 of the at least one of the front panel 210 and the back panel 210 to engage the at least one container C as required by its height.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have engaged the container C with the notch 023 and the protruding portion 311 present in the carrier A.

Regarding claim 19, and claim 32, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the at least one container retention cut 021 is a container retention cut 021 formed in an upper portion 300 of the front panel 210, and the container retention features 211, 221, 311 further comprise a container retention cut 022 formed in an upper portion 300 of the back panel 210.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have utilized to engage the container C the container retention cut 021 present in the carrier A.

Regarding claim 20, and claim 33, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the container retaining features 211, 221, 311 further comprise a plurality of container retention flaps 211, 221 foldably connected to respective panels of the plurality of panels for extending into the interior of the carrier A formed from the blank 020.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have folded the plurality of container retention flaps 211, 221 to the interior of the carrier A.

Regarding claim 21, and claim 34, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the plurality of container retention flaps 211, 221 comprises a container retention flap 211 foldably connected to the front panel 210, a container retention flap 211 foldably connected to the back panel 210, and a container retention flap 221 foldably connected to the at least one side panel 222.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have folded the container retentions flaps 211, 221 present in the carrier A.

Regarding claim 22, claim 35, and claim 36, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the at least one side panel 222 is a first side panel 222 and the plurality of panels further comprises a second side 222 panel, the container retention flap 221 foldably connected to the at least one side panel 222 is a container retention flap 221 foldably connected to the first side panel 222, and the plurality of container retention flaps 211, 221 further comprises a container retention flap 221 foldably connected to the second side panel 222.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have engaged with the container retention flaps 211, 221 present in the carrier A.

Regarding claim 23, and claim 37, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the container retention flap 211 foldably connected to the front panel 210 is foldably connected to the container retention flap 221 foldably connected to the first side panel 222.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have engaged with the retention flaps 211, 221 present in the carrier A.

Regarding claim 24, and claim 38, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein adjacent container retention flaps 211, 221 of the container retention flaps 211, 221 are movable relative to one another.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have engaged with the adjacent (and movable) retention flaps 211, 221 present in the carrier A.

Regarding claim 25, and claim 39, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the at least one handle panel 320 is foldably connected to one of the front panel 210 and the back panel 210.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have engaged with the one handle panel 320 present in the carrier A.

Regarding claim 26, and claim 40, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the at least one handle panel 320 is a first handle panel 320 foldably connected to the front panel 210, and the plurality of panels further comprises a second handle panel 320 foldably connected to the back panel 210, the first handle panel 320 is for being positioned in at least partial face-to-face contact with the second handle panel 320 when the carrier A is formed from the blank 020.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have positioned the first handle panel 320 in at least partial face-to-face contact with the second handle panel 320 present in the carrier A.

Regarding claim 27, claim 41, and claim 42, KR2 teaches (see FIG.1, FIG. 3, FIG. 8, FIG. 11 above) blank 020 wherein the at least one side panel 222 is a first side panel 222 and the plurality of panels further comprises a second side panel 222, one of the first side panel 222 and the second side panel 222 comprising a securing tab 212 protruding therefrom, the other of the first side panel 222 and the second side panel 222 adjacent a slot 213 configured for at least partially receiving a securing tab 212 of another carrier A.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to typically have engaged securing tab 212 in one carrier A with adjacent slot 213 in another carrier A to enable their interlocking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Korean Inventor [name: 신왕보] (Korea Patent Publication KR20140002930U): Teaches a “carrier” with similar attributes as the claimed invention.
Korean Inventor [name: 정표수] (Korea Patent Publication KR200471028Y1): Teaches a “carrier” with similar attributes as the claimed invention.
Korean Inventor [name: 한규섭] (Korea Patent Publication KR200305808Y1): Teaches a “carrier” with similar attributes as the claimed invention.
Bautista Fernandez (U. S. Patent Application Publication US 2021/0053718 A1): Teaches a “carrier” with similar attributes as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735